Steavart, J.,
delivered the opinion of the Court.
The refusal of the Court below to grant the motion of the appellants to quash the summons issued by the clerk for William B. Gambrill, a witness, to testify for the plaintiffs, was a mere interlocutory proceeding in the progress of the case, entirely within the discretion of the Court, and certainly not such final judgment, or determination, from which an appeal will lie to this court.
The appeal, therefore, must be dismissed.
As the record, however, has been brought before us for the purpose of obtaining the judgment of this Court' upon the questions presented, some of which are of practical importance, and have been elaborately argued by the counsel for the appellants, we will take occasion to express, briefly, our views in regard thereto.
If the witness, William B. Gambrill, summoned to testify for the plaintiffs, was one of the plaintiffs, we do not perceive how' the appellants could, in any manner, be injured by the refusal of the Court to grant the motion.
*5But if he were a party plaintiff, no summons for him to testify for himself ought to have issued, because, when a pai’ty proposes to testify in his own behalf, under the provisions of the Act of 1864, ch. 109, it is his duty to attend, without any subpoena.
No summons should issue in such case. The provision of the Code, in regard to the compulsory attendance of witnesses, has no application to a party who is a witness in his own behalf.
If the witness were not a party, the plaintiffs still had full power to discharge him, without invoking the aid of the Court.
We have no doubt of the power and authority of the Court below, under the Constitution and laws of the State, to prescribe the rules referred to in the motion to quash.
The 29th Article, 1st section of the Code, authorizes the Courts of Law and Equity to make such rules and orders, for the regulation of their courts, and the officers and suitors thereof, as they shall think fit.
The 21st section of 4th Article of the Constitution provides for the holding of four terms of the Circuit Courts in each county, two of them with juries, and two terms without juries ; and the respective judges are authorized to alter or fix the times for holding any and all terms, until otherwise prescribed, and to adopt rules, to the end that all business, not requiring the interposition of a jury, shall be, as far as practicable, disposed of at the intermediate terms, when the jury is not in attendance. This, undoubtedly was, amongst other considerations, to reduce the expenses of the Courts.
Under the 4th Article, 8th section of the Constitution, the parties to any cause may submit the same to the Court for determination, without the aid of a jury.
Although parties are entitled to the benefit of a jury trial, which is amply provided for, yet they may dispense *6with a jury, and have their cases of every description tried without, at any term of the Court, as in other cases not requiring a jury.
(Decided 10th June, 1869.)
The Courts possess all the necessary power to carry on and dispose of the business of the Court, as well at one term as another, and there is no difference in this respect between a jury term and a term intermediate.
In cases where a jury trial is demanded, and to which the party has a right, and there is no agreement to submit the case to the Court, such case must, of course, be disposed of at a jury term.
But the Court, not knowing, in advance, what may be the determination of parties having cases, entitling them to a jury, as the forum before which they will try them, may make rules regulating the matter; or, in the absence of special rules, may apply their general rules, as to the order of the business of the Court, and the issuing of process to' any of the terms, without affecting the right of parties to a jury trial.
The Circuit Court of Prince George’s County has, by the first and second rules, fixed the first terms of the Court for that county, and, by the third rule, provided for the transaction of the business of the Court at the terms indiscriminately, with or without a jury, which they clearly had the power and authority to do.

Appeal dismissed.